Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an amendment filed on 12/08/2020. Claims 1-2, 4-6, 22-23, and 25-27 are pending.  Claims 3, 7-21, 24, and 28-42 are cancelled.


Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 12/17/2020  has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Response to Arguments
3.. 	Applicant’s arguments filed in the amendment of 12/08/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Prior Art
 4. 	U. S. Patent Pub No. US20160295462 A1, to Lunden et al.,(hereinafter Lunden).



Claim Rejections - 35 USC § 103   (AIA  )
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-2, 4-6 and 22-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160212794 A1 to Szabo et al., (hereinafter Szabo), in view of US 20160295462 A1 to Lunden et al. (hereinafter Lunden), and in further view of  US 20180115392 A1 to Yang et al.,  (hereinafter Yang).


Regarding claim 1, a Discontinuous Reception (DRX) method, comprising:

a first service type, wherein the first service type is a
service type of a service which is being transmitted between the terminal device and a network device;
(Szabo: See para[0052] for radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal)

a first length according to the first service type; and the first length as a length of a timer for DRX of the first service type.
(Szabo: See para[0056] for “the parameter” may be “a timer value” of a timer indicating cycle length of a DRX period, wherein the timer value is selected based on service type of the packet transmitted)

Szabo teaches BS makes the determination and selection and does not explicitly disclose that UE, or terminal, can make the determination and/or selection, however, in a similar field, Lunden teaches that a UE may act as an access point or a base station for other devices in the network.

Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Lunden teaches a UE may act as an access point or a base station for other devices. (Lunden: See para[0047])

(Lunden: See para[0047]) 


Szabo in view of Lunden does not explicitly disclose a correspondence or mapping between service type, and length as understood in:
 
wherein determining, by the terminal device, the first length according to the first service type comprises:
selecting by the terminal device, the first length from a timer length section corresponding to the first service type according to a first mapping relationship, wherein the first mapping relationship is configured to represent a corresponding relationship between at least one service type and at least one timer length section, the first mapping relationship is specified in advance in a protocol, and the at least one service type comprises the first service type.


However, in a similar field, Yang teaches:
See Fig. 6, that shows one record of Latency DB mapping, that represents a corresponding relationship between “service type” and “Time Period” (i.e., a timer length), and wherein “Service Type” has also a corresponding relationship with “Type” (i.e., first service type) as well.  See para[0070] that “service type” field identify a particular communication protocol such as RTC, WebRTC, etc.  Latency DB is part of SON system 250 as shown in Fig. 5.  See para[0076]-[0077] teaches “network monitor 510” of SON system 250, determines a service type and selects a communication session.  Para[0066] indicates that “SON system 250” can be implemented in one or more devices of Fig. 3, and also a node (i.e., UE) that is separate from devices of Fig. 3, such as a node connected to eNodeB.  It is understood that SON system 250 can be implemented in a UE and hence UE can make the determination and selection)


Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Lunden teaches a UE may act as an access point or a base station for other devices. (Lunden: See para[0047])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a correspondence DRX data base, as taught by Yang, with the system of Szabo in view of Lunden, in order to benefit from having a DB that can be implemented in any network (Yang: See para[070])

Regarding claim 2, the method of claim 1, wherein the timer is at least one of following
timers:
an on-duration timer, a DRX inactivity timer, a Hybrid Automatic Repeat reQuest (HARQ) Round Trip Time (RTT) timer and a DRX retransmission timer.
(Szabo: See para[0007] for DRX operation is based on a DRX inactivity Timer)

Regarding claim 4, the method of claim 1, wherein, under a condition that the timer is a DRX inactivity timer, a HARQ RTT timer or a DRX retransmission timer, the at least one service type corresponds to at least one HARQ process Identifier (ID), and determining, by the terminal device, the first length according to the first service type comprises:

Szabo does not explicitly disclose a correspondence or mapping between HARQ Number (i.e., ID), service type, and length of as understood in:
determining, by the terminal device, a first HARQ process ID according to the first service type, wherein the first HARQ process ID is configured to represent a HARQ process ID corresponding to data transmission; and determining, by the terminal device, the first length according to the first HARQ process ID.

However, in a similar field, Yang teaches:

(Yang: See para[0070] and Fig. 6, for a component of latency DB that can be implemented in network devices, showing a correspondence between HARQ number (i.e, ID), Time Period, and a particular Service Type)

Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a correspondence DRX data base, as taught by Yang, with the system of Szabo, in order to benefit from having a DB that can be implemented in any network device, which shows a correspondence between HARQ number (i.e., HARQ ID), Time Period, that are associated with a particular Service Type. (Yang: See para[070])


Regarding claim 5, the method of claim 4, wherein determining, by the terminal device, the first length according to the first HARQ process ID comprises:

determining, by the terminal device, the first length according to the first HARQ process ID and a second mapping relationship, wherein the second mapping relationship is configured to represent a corresponding relationship between the at least one HARQ process ID and the at least one timer length section, and the at least one HARQ process ID comprises the first HARQ process ID.
(Yang: See para[0070] and Fig. 6, for a component of latency DB that can be implemented in network devices, showing a correspondence between HARQ number (i.e, ID), Time Period, and a particular Service Type)

Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a correspondence DRX data base, as taught by Yang, with the system of Szabo, in order to benefit from having a DB that can be implemented in any network device, which (Yang: See para[070])

Regarding claim 6, the method of any one of claim 1, wherein the service type is classified according to any one of following information:

a Quality of Service (QoS)-flow-ID, a Data Radio Bearer (DRB), a logical channel and a logical channel group.
(Yang: See para[0028] for “Service Type”  being defined as Quality of Service (QoS) Class (e.g., QoS flow ID))


Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a correspondence DRX data base, as taught by Yang, with the system of Szabo, in order to benefit from having a DB that can be implemented in any network device, which (Yang: See para[070])


Regarding claim 22, a Discontinuous Reception (DRX) device, comprising:

a processor and, a memory configured to store instruction executable by the processor, wherein the process is configured to execute the instruction to implement a method comprising:
 (Szabo: See para[0130] for functions being implemented on a processor with other functional components of a wireless terminal.)

a first length according to the firs service type, wherein the firs service type is a service type of a service which is being transmitted between the terminal device and a network device.
(Szabo: See para[0052] for radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal)

a first length according to the first service type, and
the first length as a length of  a timer for DRX of the first service type.
(Szabo: See para[0056] for “the parameter” may be “a timer value” of a timer indicating cycle length of a DRX period, wherein the timer value is selected based on service type of the packet transmitted)


Szabo does not explicitly disclose that UE or terminal can make the determination and/or selection, however, in a similar field, Lunden teaches that a UE may act as an access point or a base station for other devices in the network.

Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Lunden teaches a UE may act as an access point or a base station for other devices. (Lunden: See para[0047])

 	It would have been obvious to one of ordinary skill in the art at the time of invention, to have included UE acting as base station or small cell,  as taught by Lunden, with the teaching of Szabo, in order to benefit from having a UE that can act as base station but with limited range of about tens of meters. (Lunden: See para[0047]) 

Szabo in view of Lunden does not explicitly disclose a correspondence or mapping between service type, and length as understood in:
 
wherein determining, by the terminal device, the first length according to the first service type comprises:
selecting by the terminal device, the first length from a timer length section corresponding to the first service type according to a first mapping relationship, wherein the first mapping relationship is configured to represent a corresponding relationship between at least one service type and at least one timer length section, the first mapping relationship is specified in advance in a protocol, and the at least one service type comprises the first service type.


However, in a similar field, Yang teaches:
See Fig. 6, that shows one record of Latency DB mapping, that represents a corresponding relationship between “service type” and “Time Period” (i.e., a timer length), and wherein “Service Type” has also a corresponding relationship with “Type” (i.e., first service type) as well.  See para[0070] that “service type” field identify a particular communication protocol such as RTC, WebRTC, etc.  Latency DB is part of SON system 250 as shown in Fig. 5.  See para[0076]-[0077] teaches “network monitor 510” of SON system 250, determines a service type and selects a communication session.  Para[0066] indicates that “SON system 250” can be implemented in one or more devices of Fig. 3, and also a node (i.e., UE) that is separate from devices of Fig. 3, such as a node connected to eNodeB.  It is understood that SON system 250 can be implemented in a UE and hence UE can make the determination and selection)


Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Lunden teaches a UE may act as an access point or a base station for other devices. (Lunden: See para[0047])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a correspondence DRX data base, as taught by Yang, with the system of Szabo in view of Lunden, in order to benefit from having a DB that can be implemented in any network device, which shows a correspondence between HARQ number (i.e., HARQ ID), Time Period, that are associated with a particular Service Type. (Yang: See para[070])

Regarding claim 23, the device of claim 22, wherein the timer is at least one of following timers:

an on-duration timer, a DRX inactivity timer, a Hybrid Automatic Repeat reQuest (HARQ) Round Trip Time (RTT) timer and a DRX retransmission timer.
(Szabo: See para[0007] for DRX inactivity Timer)

Regarding claim 25, the device of claim 22, wherein, under a condition that the timer is a DRX inactivity timer, a HARQ RTT timer or a DRX retransmission timer, the at least one service type corresponds to at least one HARQ process Identifier (ID), and the processor is configured to:

determine a first HARQ process ID according to the first service type, wherein the first HARQ process ID is configured to represent a HARQ process ID corresponding to data transmission, and  determine the first length according to the first HARQ process ID.
(Yang: See para[0070] and Fig. 6, for a component of latency DB that can be implemented in network devices, showing a correspondence between HARQ number (i.e, ID), Time Period, and a particular Service Type)

Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a correspondence DRX data base, as taught by Yang, with the system of Szabo, in order to benefit from having a DB that can be implemented in any network device, which (Yang: See para[070])


Regarding claim 26, the device of claim 25, wherein the processor is configured to:

determine the first length according to the first HARQ process ID and a second mapping relationship, wherein the second mapping relationship is configured to represent a corresponding relationship between the at least one HARQ process ID and the at least one timer length section, and the at least one HARQ process ID comprises the first HARQ process ID.
(Yang: See para[0070] and Fig. 6, for a component of latency DB that can be implemented in network devices, showing a correspondence between HARQ number (i.e, ID), Time Period, and a particular Service Type)

Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

Yang, with the system of Szabo, in order to benefit from having a DB that can be implemented in any network device, which shows a correspondence between HARQ number (i.e., HARQ ID), Time Period, that are associated with a particular Service Type. (Yang: See para[070])


Regarding claim 27, the device of claim 22, wherein the service type is classified according to any one of following information:

a Quality of Service (QoS)-flow-ID, a Data Radio Bearer (DRB), a logical channel and a logical channel group.
(Yang: See para[0028] for “Service Type”  being defined as Quality of Service (QoS) Class (e.g., QoS flow ID))

Szabo teaches radio base station selects “a parameter” related to DRX operation for a terminal based on “a service type” of a packet intended for terminal, and transmits it to terminal. (See para[0052])

Yang teaches a component of latency database that can be implemented in a network device, showing a correspondence between HARQ number (i.e., HARQ ID), Time Period, and a Service Type. (Yang: See para[0070])

Yang, with the system of Szabo, in order to benefit from having a DB that can be implemented in any network device, which shows a correspondence between HARQ number (i.e., HARQ ID), Time Period, that are associated with a particular Service Type. (Yang: See para[070])


Conclusion
7.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.


/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477